DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered. Claims 1 – 5, 7 – 15, and 17 – 22 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7, 9 – 12, 14, 15, and 17 – 22  is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Eiche et al. (US 2002/0137505 A1), hereinafter Eiche.

Claim 1: Eiche discloses a method (see at least, FIG. 14), comprising:
at a first device (see at least, “With reference now to FIG. 14, a flow chart illustrating the operation of an audio detection subsystem 1200 in accordance with an embodiment of the present invention is illustrated. The system begins from an initial state 1400,” Eiche [0122]):
generating audio output (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123], and therefore the system is generating audio output before muting);
receiving an indication that a second device is to emit a signal (see at least, “Next, at step 1404, the subsystem 1200 determines whether a signal 1216 has been received from the telephone 102,” Eiche [0122]); 
determining whether the signal is an audible signal (see at least, “At step 1416, the frequency analysis is used to determine whether the signal contains audible frequencies,” Eiche [0123]); 
adjusting the audio output from a first state to a second state based at least on determining that the second device is to emit the audible signal (see at least, “If audible frequencies are detected, the audio detection subsystem 1200 may provide a mute signal or control signal to the vehicle entertainment system 373 (step 1420). If the entertainment system 373 is used to output the audible frequencies received from the telephone 102, the mute signal may disable or mute all inputs to the entertainment system 373 other than an input that includes the audible frequencies from the telephone. Alternatively, if the audible frequencies received from the telephone are provided to the user by an audio output system that is separate from the entertainment system 373, for example by the audio amplifier 344 and speaker 366, the mute signal may mute all of the inputs to the entertainment system 373, or may mute or disable the output of the entertainment system 373. In this way, the user's ability to hear an audio signal provided by the telephone 102 will not be interfered with by other audio sources in the vehicle 302. While the subsystem 1200 is muting the entertainment system 373, it may be said to be in an in-call mode,” Eiche [0123], “Speakers 366 located within the automobile 302 may conveniently be utilized by the system 100 to provide an audible signal from the telephone 102. The speakers 366 may or may not be a part of the automobile's 302 audio entertainment system 373,” [0053]); 
identifying a predetermined condition (see at least, “An audio detect subsystem 1200, in accordance with the present invention, that is adapted for use with such a telephone 102, after muting the entertainment system in response to detecting an audible frequency, may next determine whether a call in progress signal is present (step 1424). If the audio detect subsystem 1200 determines that a call in progress signal is being received from the telephone 102, the subsystem 1200 continues to mute the vehicle entertainment system 373 sources (step 1420). Therefore, while the audio detection subsystem 1200 receives a call in progress signal from the telephone 102, it remains in the in-call mode 1428. As soon as the call in progress signal is no longer received from the telephone 102, the audio detect subsystem 1200 leaves the in-call mode 1428, and de-asserts the mute signal provided to the vehicle entertainment system 373 (step 1432). Alternatively, the mute signal may continue to be asserted for at least a predetermined amount of time after the subsystem 1200 has entered the in-call mode 1428. This is useful, for instance, where the user must make several key presses before initiating a call, or where an in-call status signal is not immediately generated by the telephone 102. In this way, the muting of the entertainment system can be continuously maintained,” Eiche [0124]); and 
adjusting the audio output from the second state to the first state based on at least the predetermined condition (see at least, “After the mute command 1228 is deasserted and after any period of delay has expired, the subsystem 1200 may return to its initial state 1400,” Eiche [0124]).

Claim 2: Eiche discloses the method of claim 1, wherein adjusting the audio output from the first state to the second state comprises adjusting a volume parameter for the audio output from a first value to a second value (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123]).

Claim 3: Eiche discloses the method of claim 1, wherein adjusting the audio output from the first state to the second state comprises muting the audio output (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123]).

Claim 7: Eiche discloses the method of claim 1, wherein generating audio output includes transmitting audio data to an accessory device via a short-range communication protocol (see at least, “According to a further embodiment, instead of such a daughter board 380, all of the interface's 348 capabilities and the docking station components and their functionalities could be integrated on a single chip. In general, the provision of the interface 348 allows the docking station 106 to serve as a communications hub for various external subsystems 378. These external subsystems 378 may include personal computers, auto PCs, Global Positioning System (GPS) units, Personal Digital Assistants (PDA); devices for the storage of digital audio for playback through the automobile's stereo, such as devices storing music in the MP3 format; the data network or communications bus of vehicles, such as a controller area network (CAN), other data network or communications busses, visual displays; devices using the Bluetooth communications protocol or some other communications protocol; or other electronic systems. In connection with possible implementation of Bluetooth technology, such may be integrated with the docking station 106, as well as being incorporated with the pocket 104. In such a case, the Bluetooth technology need not be part of the wireless telephone 102 or other wireless communication device. According to this embodiment, the pocket 104 and the docking station 106 could cooperatively function to provide services for associated Bluetooth devices. In this configuration, the number of signal conducting wires is substantially reduced. However, one or more wires may be necessary or appropriate for providing charging functions and/or providing an external antenna connection,” Eiche [0047], “With respect to facilitating communications with the vehicle having the wireless communications device 102, particularly communications to vehicle subsystems 378 using the Internet, the vehicle subsystems 378 can be configured to be separately accessible. These individualized communications are achieved, preferably not by assigning separate Internet protocol (IP) addresses to each of the vehicle subsystems 378, but by incorporating an address related mapping technique,” Eiche [0048]).

Claim 9: Eiche discloses the method of claim 1, wherein the predetermined condition is based on an indication of user input, wherein the user input is received at one of the first device or the second device (see at least, “Alternatively, the mute signal may continue to be asserted for at least a predetermined amount of time after the subsystem “This is useful, for instance, where the user must make several key presses before initiating a call, or where an in-call status signal is not immediately generated by the telephone 102. In this way, the muting of the entertainment system can be continuously maintained. After the mute command 1228 is deasserted and after any period of delay has expired, the subsystem 1200 may return to its initial state 1400,” Eiche [0124]).

Claim 10: Eiche discloses the method of claim 1, wherein the predetermined condition is based on one or more of a location of the first device, a location of the second device, or a timer (see at least, “the mute signal may continue to be asserted for at least a predetermined amount of time,” “after any period of delay has expired,” [0124]).

Claim 11: Eiche discloses a first device, comprising: 
a transceiver (see at least, “one or more universal asynchronous receivers/transmitters 338 (UART),” Eiche [0047]) configured to establish one of a network connection or a peer-to-peer connection (see at least, “With respect to facilitating communications with the vehicle having the wireless communications device 102, particularly communications to vehicle subsystems 378 using the Internet, the vehicle subsystems 378 can be configured to be separately accessible. These individualized communications are achieved, preferably not by assigning separate Internet protocol (IP) addresses to each of the vehicle subsystems 378, but by incorporating an address related mapping technique,” Eiche [0048], “However, in addition, the embodiment illustrated in FIG. 4B includes a digital data line 308 from the telephone 102 through the pocket 104 to a second UART 402 located in the docking station 106. The second UART 402 of the docking station 106 is connected to a third UART 404 in the docking station 106. The interface signal line 376 runs between the third UART 404 of the docking station 106 and the automobile 302. Thus, the embodiment of the system 100 illustrated in FIG. 4B provides a direct path for digital data or audio from the telephone 102 to the docking station 106, including the docking station microprocessor 328, and from the docking station 106 to the automobile 302. The provision of these digital data lines 308 and 376 allows the system 100 to support additional features, as will be described in greater detail below,” Eiche [0060]); and a processor configured to perform operations (see at least, “at least one microprocessor and/or a digital signal processor 328,” Eiche [0047],) comprising: 
generating audio output (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123], and therefore the system is generating audio output before muting); 
receiving an indication that a second device is to emit a signal (see at least, “Next, at step 1404, the subsystem 1200 determines whether a signal 1216 has been received from the telephone 102,” Eiche [0122]); 
determining whether the signal is an audible signal (see at least, “At step 1416, the frequency analysis is used to determine whether the signal contains audible frequencies,” Eiche [0123]); 
adjusting the audio output from a first state to a second state based at least on determining the indication that the second device is to emit the audible signal (see at least, “If audible frequencies are detected, the audio detection subsystem 1200 may provide a mute signal or control signal to the vehicle entertainment system 373 (step 1420). If the entertainment system 373 is used to output the audible frequencies received from the telephone 102, the mute signal may disable or mute all inputs to the entertainment system 373 other than an input that includes the audible frequencies from the telephone. Alternatively, if the audible frequencies received from the telephone are provided to the user by an audio output system that is separate from the entertainment system 373, for example by the audio amplifier 344 and speaker 366, the mute signal may mute all of the inputs to the entertainment system 373, or may mute or disable the output of the entertainment system 373. In this way, the user's ability to hear an audio signal provided by the telephone 102 will not be interfered with by other audio sources in the vehicle 302. While the subsystem 1200 is muting the entertainment system 373, it may be said to be in an in-call mode,” Eiche [0123], “Speakers 366 located within the automobile 302 may conveniently be utilized by the system 100 to provide an audible signal from the telephone 102. The speakers 366 may or may not be a part of the automobile's 302 audio entertainment system 373,” [0053]); 
identifying a predetermined condition (see at least, “An audio detect subsystem 1200, in accordance with the present invention, that is adapted for use with such a telephone 102, after muting the entertainment system in response to detecting an audible frequency, may next determine whether a call in progress signal is present (step 1424). If the audio detect subsystem 1200 determines that a call in progress signal is being received from the telephone 102, the subsystem 1200 continues to mute the vehicle entertainment system 373 sources (step 1420). Therefore, while the audio detection subsystem 1200 receives a call in progress signal from the telephone 102, it remains in the in-call mode 1428. As soon as the call in progress signal is no longer received from the telephone 102, the audio detect subsystem 1200 leaves the in-call mode 1428, and de-asserts the mute signal provided to the vehicle entertainment system 373 (step 1432). Alternatively, the mute signal may continue to be asserted for at least a predetermined amount of time after the subsystem 1200 has entered the in-call mode 1428. This is useful, for instance, where the user must make several key presses before initiating a call, or where an in-call status signal is not immediately generated by the telephone 102. In this way, the muting of the entertainment system can be continuously maintained,” Eiche [0124]); and 
adjusting the audio output from the second state to the first state based on the predetermined condition (see at least, “After the mute command 1228 is deasserted and after any period of delay has expired, the subsystem 1200 may return to its initial state 1400,” Eiche [0124]).

Claim 12: Eiche discloses the first device of claim 11, wherein adjusting the audio output from the first state to the second state comprises one of i) adjusting a volume parameter for the audio output from a first value to a second value or ii) muting the audio output (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123]).

Claim 14: Eiche discloses the first device of claim 11, the operations further comprising: receiving the audible signal emitted by the second device; generating further audio output based on at least the received audible signal (see at least, “the entertainment system 373 is used to output the audible frequencies received from the telephone,” Eiche [0123])

Claim 15: Eiche discloses the first device of claim 11, wherein the predetermined condition is based on at least an indication of user input and wherein the user input is received at one of the first device or the second device (see at least, “Alternatively, the mute signal may continue to be asserted for at least a predetermined amount of time after the subsystem “This is useful, for instance, where the user must make several key presses before initiating a call, or where an in-call status signal is not immediately generated by the telephone 102. In this way, the muting of the entertainment system can be continuously maintained. After the mute command 1228 is deasserted and after any period of delay has expired, the subsystem 1200 may return to its initial state 1400,” Eiche [0124]).

Claim 17: Eiche discloses the first device of claim 11, wherein generating audio output includes transmitting audio data to an accessory device via a short-range communication protocol (see at least, “According to a further embodiment, instead of such a daughter board 380, all of the interface's 348 capabilities and the docking station components and their functionalities could be integrated on a single chip. In general, the provision of the interface 348 allows the docking station 106 to serve as a communications hub for various external subsystems 378. These external subsystems 378 may include personal computers, auto PCs, Global Positioning System (GPS) units, Personal Digital Assistants (PDA); devices for the storage of digital audio for playback through the automobile's stereo, such as devices storing music in the MP3 format; the data network or communications bus of vehicles, such as a controller area network (CAN), other data network or communications busses, visual displays; devices using the Bluetooth communications protocol or some other communications protocol; or other electronic systems. In connection with possible implementation of Bluetooth technology, such may be integrated with the docking station 106, as well as being incorporated with the pocket 104. In such a case, the Bluetooth technology need not be part of the wireless telephone 102 or other wireless communication device. According to this embodiment, the pocket 104 and the docking station 106 could cooperatively function to provide services for associated Bluetooth devices. In this configuration, the number of signal conducting wires is substantially reduced. However, one or more wires may be necessary or appropriate for providing charging functions and/or providing an external antenna connection,” Eiche [0047], “With respect to facilitating communications with the vehicle having the wireless communications device 102, particularly communications to vehicle subsystems 378 using the Internet, the vehicle subsystems 378 can be configured to be separately accessible. These individualized communications are achieved, preferably not by assigning separate Internet protocol (IP) addresses to each of the vehicle subsystems 378, but by incorporating an address related mapping technique,” Eiche [0048]).

Claim 18: Eiche discloses a method comprising: at a first device (see at least, “With reference now to FIG. 14, a flow chart illustrating the operation of an audio detection subsystem 1200 in accordance with an embodiment of the present invention is illustrated. The system begins from an initial state 1400,” Eiche [0122]): 
determining that the first device is to emit a signal (see at least, “Next, at step 1404, the subsystem 1200 determines whether a signal 1216 has been received from the telephone 102,” Eiche [0122]); 
determining whether the signal is an audible signal (see at least, “At step 1416, the frequency analysis is used to determine whether the signal contains audible frequencies,” Eiche [0123]); 
transmitting a second signal that indicates to one or more other devices that the first device is to emit the audible signal (see at least, “If audible frequencies are detected, the audio detection subsystem 1200 may provide a mute signal or control signal to the vehicle entertainment system 373 (step 1420),” Eiche [0123], “Speakers 366 located within the automobile 302 may conveniently be utilized by the system 100 to provide an audible signal from the telephone 102. The speakers 366 may or may not be a part of the automobile's 302 audio entertainment system 373,” [0053]); and 
emitting the audible signal (see at least, “the entertainment system 373 is used to output the audible frequencies received from the telephone,” Eiche [0123]).

Claim 19: Eiche discloses the method of claim 18, wherein the second signal comprises a beacon message (see at least, “Generate mute signal and pass to entertainment system,” 1420, FIG. 14).

Claim 20: Eiche discloses the method of claim 18, wherein at least one of the one or more other devices adjusts an audio output based on at least the second signal (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123]).

Claim 21: Eiche discloses the method of claim 7, wherein the audio data transmitted to the accessory device configures the accessory device to adjust an accessory device audio output from the first state to the second state, wherein the accessory device is a different device from the first device and the second device (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123]).

Claim 22: Eiche discloses the first device of claim 17, wherein the audio data transmitted to the accessory device configures the accessory device to adjust an accessory device audio output from the first state to the second state, wherein the accessory device is a different device from the first device and the second device (see at least, “the mute signal may disable or mute all inputs to the entertainment system 373,” Eiche [0123]).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiche in view of Hartung et al. (US 2018/0091913 A1), hereinafter Hartung.

Claim 4: Eiche discloses the method of claim 1, but does not disclose wherein adjusting the audio
output from the first state to the second state comprises preventing the audio output from including a
frequency range. However, Hartung discloses a similar audio playback setting for voice interaction
involving adjusting the audio output from the first state to the second state comprises preventing the
audio output from including a frequency range (see at least, “Like the human voice, music typically
covers a broad frequency spectrum. However, the relatively narrow frequency bands that drive speech
comprehension are not as important to music consumption. Rhythm, timbre, and other compositional
factors of music can be preserved when frequencies within the music that correspond to the speech
bands are cut. As such, when music is being played while a voice input is spoken or a spoken response is
played back, frequencies of the music corresponding to the speech bands can be ducked (i.e.,
temporality reduced in volume) to improve the relative volume of the voice input or spoken response
within the speech bands to the music. This ducking may improve the signal-to-noise ratio without
significantly compromising the music playback (the "noise"),” Hartung [0021]). It would have been
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to
modify the muting of Eiche to only reducing “frequencies of the music corresponding to the speech
bands” as taught by Hartung thereby improving “the relative volume of the voice input or spoken
response with the speech bands to the music,” thus improving the signal-to-noise ratio without
significantly compromising the music playback (the "noise"),” Hartung [0021]).

Claim 5: Eiche and Hartung disclose the method of claim 4, wherein the frequency range is based on at least the signal the second device is to emit (see at least, “frequencies of the music corresponding to
the speech bands,” “spoken response with the speech bands,” Hartung [0021)).

Claim 13 is substantially similar in scope to claim 5 and therefore is rejected for the same reasons.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652